Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 12/10/2021, wherein in the Amendment claims 1, 11 are amended, and claims 2, 8, 10, 12 stand canceled, wherein claims 1, 3-7, 9, 11, 13 are pending of which Claims 1, 11 are recited in independent form. 
Regarding claims 1, 11, the independent claims, are amended to contain the additional limitations “wherein the transmitting unit is further configured to transmit a second signaling, and the second signaling indicates at least one of the first terminal not to perform precoding feedback and the first terminal not to perform the channel information feedback other than the precoding feedback,” or “wherein the terminal further comprises a receiving unit configured to receive a second signaling, and the second signaling indicates at least one of the terminal not to perform precoding feedback and the terminal not to perform the channel information feedback other than the precoding feedback”  wherein the claims as amended when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record, and are not an obvious combination thereof. The noted limitations when considered in combination with ALL the other limitations of claims 1, 11 serve to distinguish the present invention over .S. Patent Application Publication No. 2009/0003282 (hereinafter d1), U.S. Patent Application Publication No. 2014/0313908 (hereinafter d2), and further in view of U.S. Patent Application Publication No. 2016/0037379 (hereinafter d4), and any other art made of record, which represents the 
Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 1, 11 nor can the limitations be fairly disclosed using any obvious and reasonable combination 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160150467 A1 to Shaw et al discloses network discovery and selection function (ANDSF) features is disclosed. An edge device can be a device located at a logical edge of a wireless network. An edge ANDSF component can rank access network resources. The rank can be based on characteristics of an access network resource, a user profile, device resource demands, or a user behavior model. The user profile can comprise information facilitating pre-authentication of a device to an access network resource. Further, the user profile can be considered portable with regard to localized aspects of edge ANDSF components. The user profile provides improved ANDSF feature performance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643